DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 has been placed in the record and considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Response to Amendment
The amendment filed 10/13/2021 has been entered.  Claims 1-2 and 4-12 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1-12 remain pending in the application.  The rejections of claims 1-12 under 35 U.S.C. 112(a) are withdrawn based on Applicant’s amendments to claims 1 and 7.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-12 over the art of record have been considered, but are not persuasive.
	On pages 6 and 7 of 13, Applicant states


However, in Config 0 of ZTE's FIG. 2, the flexible subframe is an uplink subframe, and in Config 1 and 2 of ZTE's FIG. 1, the flexible subframe is a downlink subframe. According to ZTE, IMR (interference measurement resources) is valid only when it is in a downlink subframe. Further, in FIGS. 1 and 3 of ZTE, the change between U (uplink) subframe and D (downlink) subframe can be performed even in Config 0.

	As set forth in the 35 USC 103 rejection of claim 1 below, the Office Action relates a change from Config 0 to Config 2 (or Config 1) to “based on an operation of dynamically changing the usage of the radio resource being configured” of claim 1.  In particular, FIG. 2 of ZTE illustrates that a change from Config 0 to Config 1 wherein usage of subframe 4 can be changed from uplink (U) to downlink (D) and a change from Config 0 to Config 2 wherein usage of subframes 8 and 9 can be changed from U to D.   In such cases, FIG. 2 illustrates that both a first interference measurement resource I2 and a second interference measurement resource I3 are configured for measuring interference in the subframes illustrated.  ZTE also discloses that the second interference measurement resource I3 is valid when a flexible resource is changed from U to D.  Therefore when, for example, the network communicates that Config 0 is to be used and there is no change to Config 2 or Config 1 (i.e. operation of dynamically changing the usage of the radio resource being not figured), flexible subframes 3, 4, 8 and 9 are not changed from U to D, the second interference measurement resource I3 is not configured (as shown in FIG. 2 of ZTE) and measuring interference on the first interference measurement resource I2 occurs without the second interference measurement resource I3.  
	Applicant states that in FIGS. 1 and 3 of ZTE, the change between U subframe and D subframe can be performed even in Config 0.  The fact that flexible subframes in Config 0 can be changed between U to D does not negate that fact that when dynamically changing the usage of flexible subframes is not configured, i.e., flexible subframes in Config 0 are not changed, ZTE discloses that the second interference measurement resource I3 is not configured 2 occurs without the second interference measurement resource I3 as recited in Applicant’s claim 1.
	On page 11 of 13, Applicant cites to paragraphs [00151] and [00153] of the application as filed and emphasizes the statement(s) that “the maximum number of downlink (or uplink) subframes capable of being additionally generated by a dynamic change operation and positions of the downlink (or uplink) subframes.”  Based on paragraphs [00151] and [00153], Applicant submits that ZTE does not disclose or is not clear whether the flexible subframe is set as the U subframe as a result of the operation of dynamically changing the usage of the radio resource being not configured in Config 0 of ZTE.  First, the emphasized statements from paragraphs [00151] and [00153] are not reflected in Applicant’s claims.  Second, the Examiner fails to see the relevance of the disclosure in paragraphs [00151] and [00153] to Applicant’s assertion that ZTE is unclear whether the flexible subframe is set as the U subframe as a result of the operation of dynamically changing the usage of the radio resource being not configured in Config 0 of ZTE.   Config 0, one of the seven UL/DL configurations defined for LTE, is DSUUUDSUUU (as set acknowledged in paragraph [0098] of Applicant’s specification).  Thus, when dynamically changing the usage of a radio resource in Config 0 is not configured, the usage of the radio resource continues to be DSUUUDSUUU as illustrated in FIG. 2 of ZTE.

Claim Rejections - 35 USC § 103  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong et al. (US PG Pub 2014/0334355 A1, hereinafter “Ekpenyong”), in view of ZTE, “DL interference measurement and CSI feedback enhancement in multi-cell scenario, 3GPP TSG-RAN WG1 Meeting #74, Barcelona, Spain, 19th – 23rd May, 2013, pp. 6, hereinafter “ZTE”).
	Regarding claim 1, Ekpenyong teaches a method of measuring interference by a user equipment in a wireless communication system, the method comprising: configuring a first time resource set and a second time resource set (¶ [0050] UE configured with at least two subframe sets), wherein the first time resource set is configured not to change a usage of a radio resource by a usage change message (¶ [0050] one for reporting CSI of fixed subframes {i.e. the subframe includes resources of a fixed communication direction (i.e. uplink (UL) or downlink (DL)) for which communication direction cannot be changed}), and wherein the second time resource set is configured to change the usage of the radio resource by the usage change message (¶ [0050] other for reporting CSI of flexible subframes {i.e. the subframe is a special subframe that includes resources for communicating either in the UL or DL direction for which communication direction can be changed} see FIG. 2 special subframe (S) 205; ¶ [0015]).
	Ekpenyong does not explicitly teach based on an operation of dynamically changing the usage of the radio resource being configured: configuring an interference measurement resource for interference measurement in the first resource set and the second resource set; receiving the usage change message for changing the usage of the radio resource; determining validity of the interference measurement resource as valid based on the usage of the radio resource of the interference measurement resource changed to downlink by the usage change message; and measuring interference on the interference measurement resource based on the interference measurement resource determined as valid; and based on the operation of dynamically changing the usage of the radio resource being not configured: configuring the interference measurement resource in the first resource set without the second resource set; and measuring the interference on the interference measurement resource based on the interference measurement resource in the first resource set without the second resource set.
	In analogous art, ZTE (cited in Applicant’s IDS filed on 03/03/2021) teaches based on an operation of dynamically changing the usage of the radio resource being configured (ZTE, page 2, Figure 2 illustrating that changes can be dynamically made from Config 0 to Config 2 whereby usage of subframes 8 and 9 can be changed from uplink (U) to downlink (D) (and from Config 0 to Config 1 whereby usage of subframe 4 can be changed from uplink U to D)): configuring a first interference measurement resource in the first time resource set (FIG. 2 Config 2 I2 reads on a first interference measurement resource; fixed subframe set DSU labeled 5,6,7 reads on first resource set) and a second interference measurement resource in the second time resource set (FIG. 2 Config 2 I3 reads on a second interference measurement resource; flexible subframe set DD labeled 8,9 reads on second resource set); receiving the usage change message for changing the usage of the radio resource (ZTE, page 2, last paragraph: . . . In order to let the UE measure channel and interference, . . . CSI-IM configurations for CSI measurement should be linked to the explicit signaling of TDD configuration {explicit signaling regarding TDD configuration to the UE reads on usage change message}); determining validity of the second interference measurement resource as valid based on the usage of the radio resource of the interference measurement resource changed to downlink by the usage change message (ZTE, page 2, last paragraph: . . . IMR should be valid only when it is in a downlink subframe; FIG. 2 Config 2 I3 IMR corresponding to subframe 9 changed to D compared to subframe 9 as U in Config 0); and measuring interference on the first interference measurement resource (I2) and the second interference measurement resource (I3) based on the second interference measurement resource determined as valid (ZTE FIGs. 1 and 2 illustrating that I2 is for measuring interference in fixed subframes and I3 is for measuring interference in flexible subframes; ZTE, page 2, last paragraph discloses that I3 is valid in a downlink subframe); and based on the operation of dynamically changing the usage of the radio resource being not configured (ZTE, page 2, Figure 2 illustrating that when no config change from Config 0 to Config 2 (or Config 1) occurs, Config 0 continues to be the configuration (i.e. dynamic change not configured) in which none of the flexible subframes are changed from U to D: configuring the first interference measurement resource in the first time resource set without the second interference measurement resource in the second time resource set (Figure 2 scenario where Config 0 is not changed to Config 2 or Config 1; in Config 0 no flexible subframes are changed from U to D.  Thus only the first interference measurement resource I2 in the first time resource set is configured.  The second interference measurement resource I3 is not configured in the second time resource set); and measuring the interference on the first interference measurement resource without the second interference measurement resource (ZTE FIG. 2 illustrating that for Config 0 only I2 is present for measuring interference in fixed subframes; ZTE, page 2, last paragraph discloses that I3 is valid in a downlink subframe.  Because no flexible subframes are changed from U to D, interference is not measured using I3 (as is done when Config 0 changes to Config 2 or Config 1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ekpenyong’s process for measuring 

Regarding claim 2, the combination of Ekpenyong and ZTE, specifically Ekpenyong, teaches that the second interference measurement resource exists after a transient period (¶¶ [0063]-[0064] disclose that the UE determines that the CSI reference resource is valid when the reference resource is a DL subframe/S subframe in the UL/DL configuration that was received in the dynamic reconfiguration instruction, such that when the CSI reference resource is a DL subframe/ S subframe, the UE proceeds with CSI reporting.  Thus, the resource that was changed (i.e. second interference measurement resource) based on the reconfiguration instruction and thus deemed valid, must exist after the resource was changed from UL to DL (i.e. transient period)), wherein the transient period is a period ranging from a timing of receiving the usage change message to a timing of changing the usage of the radio resource by the usage change message (¶ [0059] A dynamic reconfiguration instruction received by the UE in subframe n {i.e. time of receiving the usage change message} may include an instruction to apply a new UL/DL configuration in a later subframe n+k {i.e. timing of changing the usage of the radio resource by the usage change message}, where k is an integer.)

	Regarding claim 3, Ekpenyong does not explicitly teach wherein an interference characteristic of the first time resource set and an interference characteristic of the second time resource set are different from each other.
	In analogous art, ZTE teaches wherein an interference characteristic of the first time resource set (ZTE, page 3, Figure 3, Serving TP Scheme 3 showing resource set DSU labeled 5,6,7) and an interference characteristic of the second time resource set (ZTE, page 3, Figure 3, Serving TP Scheme 3 showing resource set DD labeled 8,9) are different from each other (ZTE, page 3, Figure 3, Serving TP Scheme 3 showing that the interference characteristic of the first time resource set is DL-DL interference because the interfering TP and Serving TP are using the same DL subframes. The interference characteristic of the second time resource set is UL-DL interference because the interfering TP and Serving TP are using subframes 8 and 9 in opposite directions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ekpenyong and ZTE to implement the further teachings of ZTE.  One would have been motivated to do so in order to implement an interference mitigation scheme that dynamically addresses interference variation across different subframes due to different types of interference, thereby minimizing interference experienced by the UE which improves a user’s quality of experience.  (ZTE, page 1, Introduction)

	Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a user equipment (FIG. 6 UE 600) for measuring interference in a wireless communication system, the user equipment comprising: a radio frequency (RF) unit (¶ [0014] discloses that the UE receives communications from a base station, thus the UE includes an RF unit); and a processor (¶ [0064] discloses that the UE performs a CSI measurement, thus the UE includes a processor), all taught by Ekpenyong.

	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 2.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong, in view of ZTE, and further in view of Song et al. (US Pub 2016/1278077 A1, hereinafter “Song II”).
	Regarding claim 4, the combination of Ekpenyong and ZTE does not teach wherein the validity of the interference measurement resource is determined based on a zero-power channel state information-reference signal (CSI-RS) resource configuration. 
	In analogous art Song II teaches wherein the validity of the interference measurement resource is determined based on a zero-power channel state information-reference signal (CSI-RS) resource configuration (¶ [0096] – [0097] discloses that when the CSI-IM configuration restriction applies, a wireless device is restricted to receiving CSI-IM resource configurations that are all completely overlapping with one zero-power CSI-RS resource configuration {i.e. when restricted, the CSI-IM resource must be positioned at the static subframe set/first time resource set and the CSI-IM resource is valid because it is completely overlapping with (i.e. based on) a zero power CSI-RS resource configuration.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ekpenyong and ZTE to implement the teachings of Song II.  One would have been motivated to do so in order to provide an improved mechanism for configuring CSI measurements for a wireless device, thereby enabling the network to more efficiently allocate system resources, which improves overall system throughput (Song II ¶ [0031])

	Regarding claim 5, the combination of Ekpenyong and ZTE does not teach wherein the validity of the interference measurement resource is determined irrespective of a zero-power channel state information-reference signal (CSI- RS) resource configuration.  
	In analogous art Song II teaches wherein the validity of the interference measurement resource is determined irrespective of a zero-power channel state information-reference signal (CSI- RS) resource configuration (¶ [0096] – [0097] discloses that when the wireless device is not restricted to receiving CSI-IM resource configurations that are all completely overlapping with one zero-power CSI-RS resource configuration,  the wireless device may receive one or more CSI-IM resource configurations so that separate interference measurements are obtained for static downlink subframes (i.e. first time resource set).  Because the device is not restricted to receiving the CSI-IM resource configurations that are all completely overlapping with one zero-power CSI-RS resource configuration, the validity of the measurement resource is determined irrespective of a zero-power CSI-RS resource configuration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ekpenyong and ZTE to implement the teachings of Song II.  One would have been motivated to do so in order to provide an improved mechanism for configuring CSI measurements for a wireless device, thereby enabling the network to more efficiently allocate system resources, which improves overall system throughput (Song II ¶ [0031])

	Regarding claim 6, the combination of Ekpenyong and ZTE does not teach wherein the validity of the interference measurement resource is determined irrespective of a zero-power channel state information-reference signal (CSI-RS) resource configuration.
	In analogous art, Song II teaches wherein the validity of the interference measurement resource is determined irrespective of a zero-power channel state information-reference signal (CSI-RS) resource configuration (¶ [0096] – [0097] discloses that when the wireless device is not restricted to receiving CSI-IM resource configurations that are all completely overlapping with one zero-power CSI-RS resource configuration, the wireless device may receive one or more CSI-IM resource configurations so that separate interference measurements are obtained for flexible downlink subframes (i.e. second time resource set).  Because the device is not restricted to receiving the CSI-IM resource configurations that are all completely overlapping with one zero-power CSI-RS resource configuration, the validity of the measurement resource is determined irrespective of a zero-power CSI-RS resource configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ekpenyong and ZTE to implement the teachings of Song II.  One would have been motivated to do so in order to provide an improved mechanism for configuring CSI measurements for a wireless device, thereby enabling the network to more efficiently allocate system resources, which improves overall system throughput (Song II ¶ [0031])

	Regarding claim 10, the claim is rejected based on prior art for the same reason as set forth for claim 4.

	Regarding claim 11, the claim is rejected based on prior art for the same reason as set forth for claim 5.

	Regarding claim 12, the claim is rejected based on prior art for the same reason as set forth for claim 6.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  CN104244319A (Li) discloses CSI measuring and reporting method and device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413